Williamson, C. J.
This case is before us on exceptions to the denial of the respondent’s motion in arrest of judgment. The respondent was tried and found guilty in the Superior Court on a complaint reading as follows:
“. . . on oath complains that Oscar Hodgkins of Hollis, Maine heretofore, to wit, on the twenty-ninth day of August in the year of our Lord one thousand nine hundred and sixty-two at Hollis, in the said County, on River Road, so-called, a public way in said Town of Hollis, did then and there operate a certain motor vehicle, to wit, an automo*88bile, he, the said Oscar Hodgkins, being then and there under the influence of intoxicating liquor, against the peace of the State and contrary to the form of the statute in such case made and provided.”
The pertinent part of the statute reads:
“Whoever shall operate or attempt to operate a motor vehicle upon any way, or in any other place when intoxicated or at all under the influence of intoxicating liquor or drugs, upon conviction, shall be punished. . . ” R. S., c. 22, § 150.
The respondent contends that the complaint is bad in “That the complaint does not allege that while Respondent was driving a car on a public highway that he was at the same time under the influence of intoxicating liquor, or in other words, that he was under the influence of intoxicating liquor while he was driving a motor vehicle.”
In our view “then and there under the influence of intoxicating liquor” refer to the time and place of the operation of the motor vehicle by the respondent and to no other time or place. There is no risk whatsoever that any other meaning will be given to the complaint. The point was settled in State v. Hurley, 71 Me. 354. See also State v. Michaud, 150 Me. 479, 493, 114 A. (2nd) 352; State v. Dumais, 137 Me. 95, 99, 15 A. (2nd) 289; State v. Buckwald, 117 Me. 344, 104 A. 520; State v. Mahoney, 115 Me. 251, 256, 98 A. 750.
The entry will be

Exceptions overruled.